Braley, J.
The defendant having been tried and convicted on a complaint under G. L. c. 90, § 24, for operating an automobile while under the influence of intoxicating liquor, contends, that the trial judge erroneously refused to give the following requests as framed: “ The defendant cannot be found guilty of driving while under the influence of intoxicating liquor unless the jury find that he was actually driving in a manner different from the way he would have driven had he taken no intoxicating liquor. ... If the defendant’s manner of driving his motor vehicle under the *558circumstances of this case was that of a sober, careful man, he cannot be found guilty ... of operating a motor vehicle while under the influence of intoxicating liquor.”
The only statement in the record as to the testimony is, that in addition to other evidence there was evidence that the defendant when seen by the witnesses at the place of the accident within half an hour thereafter, was under the influence of intoxicating liquor. We áccordingly assume the jury could find, that the charge in the complaint had been proved.
By G. L. c. 90, § 24, “ Whoever upon any way operates a motor vehicle . . . while under the influence of intoxicating liquor . . . shall be punished by a fine of not less than twenty nor more than two hundred dollars or by imprisonment for not less than two weeks nor more than two years, or both; except that for a second offence of operating a motor vehicle while under the influence of intoxicating liquor, a person shall be punished by imprisonment for not less than one month nor more than two years.”
The Commonwealth was not required to prove that the defendant was drunk. “ Whatever difficulties there may be in framing with precision a definition of the extent of inebriety which falls short of and which constitutes drunkenness, there is a distinction between that crime on the one hand and merely being under the influence of liquor on the other hand, which is recognized in common speech, in ordinary experience, and in judicial decisions.” Cutter v. Cooper, 234 Mass. 307, 317, 318. The statute is penal. Its very purpose is to regulate the use of motor vehicles on the public ways, in the interests of the public welfare. See Tripp v. Allen, 226 Mass. 189. It was wholly immaterial whether the defendant exercised due care to avoid injury to other travellers, and he could be convicted even if there were no travellers on the street. Commonwealth v. Horsfall, 213 Mass. 232, 235.
We perceive no reason why the statute should not be construed in accordance with its plain meaning, and the entry must be

Exceptions overruled.